IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                      )
                                       )
      v.                               )       I.D. No. 1809000343
                                       )
DARRYL GRAYSON,                        )
                                       )
                   Defendant.          )

                           Submitted: February 2, 2021
                              Decided: May 7, 2021

                   Defendant’s Motion for Postconviction Relief.
                                   DENIED.
                     Defendant’s Request for Appointment of
                             Postconviction Counsel.
                                   DENIED.

                                     ORDER

      Before the Court are some motions filed by the defendant pro se. One is a

motion for postconviction relief alleging ineffective assistance of counsel (“Rule

61”). A second is a request for appointment of counsel in connection with the Rule

61 motion.

      1. The Defendant pled guilty to the charges that put him in his current

situation. Rule 61 provides that in cases in which the defendant pled guilty, counsel

may be appointed to represent him in his Rule 61 proceeding if the following criteria

have been satisfied:

      (i)    the conviction has been affirmed by final order upon direct appellate

             review or direct appellate review is unavailable;
                                           1
      (ii)    the motion sets forth a substantial claim that the movant received

              ineffective assistance of counsel in relation to the plea of guilty or nolo

              contendere;

      (iii)   granting the motion would result in vacatur of the judgment of

              conviction for which the movant is in custody; and

      (iv)    specific exceptional circumstances warrant the appointment of counsel.

      2. Applying these criteria to this case, defendant did not appeal his conviction

and, at this point, a right of appeal is not available to him.

      3. Defendant’s substantive claims are threefold: 1) that counsel failed to raise

“proper” arguments in favor of suppression of the evidence against him; 2) that the

trial court abused its discretion by giving him a disproportionate sentence compared

to his co-defendants; and 3) he has a right to a transcript of all proceedings.

      4. As to whether his trial counsel raised proper arguments in his suppression

hearing, we begin by noting that this was a wiretap/racketeering case and defense

counsel did, in fact, move to suppress the fruits of the wiretap evidence, arguing that

there was no probable cause or necessity shown in the affidavit supporting the

wiretap authorization. Those issues were fully briefed, argued and decided against

Defendant.

      5. In his pleading here, Defendant notes that the affidavit supporting the

wiretap references a “gang” operating in the Hilltop section of Wilmington.

                                            2
According to the Defendant, the lack of specificity as to which gang was unduly

inflammatory. Moreover, Defendant says there was no evidence of any specific

gang and the officers’ statement was made with reckless disregard for the truth.

          6. This argument is about the affidavit of probable cause to support the

wiretap, not a claim of inflaming a jury with scary language about the problem of

criminal street gangs. It is widely understood that judges will ignore inadmissible,

impertinent or unfairly prejudicial evidence in making judicial findings.1 The

affidavit purported to lay out a “Drug Trafficking Organization.” Whether it

“qualified” as a “gang” depends, one supposes, on one’s definition of a “gang”.2

What is certain is that the mere use of the term in an affidavit of probable cause

supporting a wiretap warrant does not vitiate the probable cause in any way and

would not have resulted in suppression of the evidence derived from the wiretap

itself.




1
  See Kurzmann v. State, 903 A.2d 702, 709 n.7 (Del. 2006) (citing Burke v. State,
1997 WL 139813, at *2 (Del. Mar. 19, 1997) (“[A] judge, sitting as a trier of fact, is
presumed to have made his verdict only on the admissible evidence before him and
to have disregarded that which is inadmissible.” (quoting United States v. Cardenas,
9 F.3d 1139, 1156 (5th Cir. 1993))).
2
  Webster’s Dictionary defines a “gang” as a) “a group of persons working to
unlawful or antisocial ends, b) a group of persons working together, or c) a group of
persons having informal and usually close social relations.” Perhaps prophetically,
the dictionary example of using “gang” in a sentence is “a gang of drug dealers.”
Gang, Merriam-Webster.com Dictionary,
https://www.merriam-webster.com/dictionary/gang (last visited May 6, 2021).
                                          3
         7. Defendant’s second complaint about his attorney is that counsel did not

appeal the denial of his suppression motion. But denial of a suppression motion is

not a “final order” in a criminal case and cannot be appealed until after a trial and

sentencing. And a guilty plea waives all defects in the record except 1) the

jurisdiction of the Court, 2) the voluntariness of the plea or 3) the legality of the

sentence. Defendant’s plea of guilty constituted a waiver of any right to appeal the

denial of his suppression motion. Defendant cannot claim the benefits of a bargained

plea while at the same time appealing the correctness of the trial court’s suppression

ruling. Thus, his counsel cannot be ineffective for failing to appeal an order that was

not appealable, especially after Defendant accepted the plea bargain offered by the

State.

         8. Finally, Defendant claims that counsel was ineffective for not challenging

the officers’ sworn assertions that when the conspirators were speaking on the phone

about “blue t-shirts” and “white t-shirts,” they were, as averred by the officers,

speaking about drug transactions. Defendant has not suggested what they were

talking about, but given the rest of the facts sworn to in the probable cause affidavit,

t-shirts was unlikely. In other words, Defendant’s complaint that the coded language

used by the conspirators was too clever to have been deciphered by the average,

experienced drug enforcement officer is unconvincing.            While all this takes

Defendant to the end of a sentence, it does not take him much further. The issue of

                                           4
probable cause to obtain the wiretaps was raised by counsel and litigated. Indeed,

counsel’s arguments in favor of suppression were far more compelling than whether

the subjects were engaging in “drug talk,” but even counsel’s better arguments were

unsuccessful.

         9. Defendant has failed to raise a “substantial” claim of ineffectiveness of

trial counsel that might result in reversal of the judgment of conviction or that some

exceptional circumstance exists that warrants the appointment of counsel. 3

         10.   As to his complaint of a disproportionate sentence, that claim could

have been raised on direct appeal, not direct appeal was taken, and the claim is thus

waived. But even if the Court were to take on the issue, it is without merit.

         11.   Under the terms of Defendant’s guilty plea, he accepted a sentencing

recommendation whereby he understood that 1) he was eligible for Habitual

Offender sentencing, 2) he faced a minimum mandatory sentence of 12.5 years, and

3) the State intended to “cap” its recommended Level 5 sentence at 18 years. 4 The

State did in fact recommend 18 years of unsuspended Level 5 time and the Court

ultimately imposed 15 years – midway between the mandatory minimum and the

State’s recommendation.




3
    Super. Ct. Crim. R. 61(e)(3).
4
    Plea Agreement, D.I. 36.
                                           5
      12.    Defendant says some of his co-defendants got less time and he got

more. His complaint is not further refined than that and it is not for the Court to

guess who or what he has in mind.5 This was a hierarchical drug racketeering case

in which Defendant was identified as one of the ringleaders. The group generally

dealt in very large (by Wilmington standards) amounts of heroin and fentanyl.

Defendant himself brought with him to Court a miserable criminal history that

included prior drug convictions as well as other offenses under Title 11. His role in

the organization was somewhere near the top, his criminal history was terrible, and

his sentence was less than what he knew the State would “cap” and only modestly

more than was mandated by the terms of his plea. His claim to disproportionate

treatment at sentencing is not well made out.

      13.    Finally, Defendant claims he has a right to “review all proceedings

leading up to his conviction as well as an open inquiry into the intrinsic fairness of

those proceedings.”6 But he relies upon a decision involving the availability of




5
  Of the many individuals caught up in this indictment, the State identified
defendants Grayson, Walter Battle, and Victor Fairley as the ringleaders. The
sentencing records show that Grayson received 15 years of prison time, Battle
received 14 years and Fairley received 18 years. Perhaps Mr. Grayson is unfamiliar
with his co-defendants’ sentences, but they are hardly the stuff of a disproportionate
sentence argument.
6
  Def.’s Mot. for Postconviction Relief at 17.
                                          6
transcripts to support a direct appeal.7 Transcripts to support a collateral attack on a

conviction stand in a different position.

      14.    The right to transcripts to support postconviction relief has received

treatment in Delaware Courts. As Judge Steele commented: “A prisoner has no

absolute right to a transcript to assist him in the preparation of a collateral attack on

his conviction. Constitutional requirements are met by providing such materials only

after judicial certification that they are required to decide the issues presented in a

non-frivolous pending case.”8 Decisions made since then make clear that a movant

who seeks transcripts at state expense must show that transcripts will clarify or

further an argument that the record will demonstrate the violation of a fundamental

right.9 Whether to grant such requests ultimately rests within the sound discretion

of the Court.10

      15.    The Court does not find that the issues raised in Defendant’s motion

implicate a violation of any of Defendant’s fundamental rights and therefore denies

his request for transcripts of all proceedings. The Court has already found that

Defendant’s claims are “insubstantial” as that term is used in Rule 61(e)(3) and



7
  Griffin v. Illinois, 351 U.S. 12 (1956), reh’g denied, 351 U.S. 985 (1956).
8
  State v. Bordley, 1989 WL 135691, at *1 (Del. Super. Oct. 26, 1989); see State v.
Ketchum, 2002 WL 234745, at *1 (Del. Super. Jan. 31, 2002).
9
  Ketchum, 2002 WL 234745, at *1.
10
   Super. Ct. Crim. R. 61(d)(3); see also id.; State v. Bordley, 1989 WL 135691, at
*1.
                                            7
therefore denies his request for appointed counsel. The same reasoning forces the

conclusion that it “plainly appears from the motion for postconviction relief and the

record of prior proceedings in the case that the movant is not entitled to relief.” As

such, the motion is subject to summary dismissal.11

         16.   For all the foregoing reasons, the Court will deny Defendant’s motion

for relief under Rule 61 and deny his concurrent motion for appointment of counsel.

         IT IS SO ORDERED.




                                                 Charles E. Butler, Resident Judge




11
     Super. Ct. Crim. Rule 61(d)(5).
                                          8